Freedman, J.
This is an action to recover for services as a xeal estate broker in procuring for the defendant a purchaser of her farm and of certain personal property. Plaintiff’s claim that he was the procuring cause of the sale under an employment as broker for that purpose appears to have been sharply contested at the trial, and it was submitted to the jury under a charge which ■carefully guarded all the rights of the defendant The record discloses no error constituting, under the circumstances of the ease, ground for reversal.
The judgment and order should be affirmed, with costs.
O’G-orman, J., concurs.